Title: To James Madison from David Humphreys, 1 June 1801 (Abstract)
From: Humphreys, David
To: Madison, James


1 June 1801, Aranjuez. No. 279. Recounts his unsatisfactory discussion with Spanish minister Cevallos concerning American claims. Reports developments in war against Portugal and, in a postscript of 10 June from Madrid, news of peace treaty and its ratification by the Spanish court. Encloses his correspondence [not found] remonstrating against duty on American shipping engaged in Spanish colonial trade and notes that order has been countermanded. Encloses copy of 11 May circular letter from Cathcart to American agents in Mediterranean warning them that Tripoli will declare war on the U.S. 14 May and advising American vessels to sail only with protection. Consul William Willis in Barcelona (who copied this message and forwarded it to Humphreys) blames “European influence” for the pasha’s decision and says that an American naval force is a necessity in the Mediterranean.
 

   
   RC and enclosure (DNA: RG 59, DD, Spain, vol. 5). RC 4 pp.; marked duplicate; in a clerk’s hand, except for Humphreys’s signature and postscript; docketed by Wagner. Enclosure 7 pp.


